Exhibit 10.7
EXECUTION COPY
STOCK PURCHASE AGREEMENT
          STOCK PURCHASE AGREEMENT, dated as of June 4, 2008 (this “Agreement”),
by and between THE JOSEPH S. AND DIANE H. STEINBERG 1992 CHARITABLE TRUST (the
“Seller”) and Jefferies Group, Inc. (the “Purchaser”).
W I T N E S S E T H :
          WHEREAS, the Seller is the owner of an aggregate of Two Hundred Fifty
Thousand (250,000) common shares (the “Shares”), $1.00 par value, of Leucadia
National Corporation, a New York corporation (the “Issuer”); and
          WHEREAS, the Seller has agreed to sell to the Purchaser, and the
Purchaser has agreed to purchase from the Seller, all of the Seller’s right,
title and interest in and pertaining to the Shares for an aggregate purchase
price of $12,237,500 (the “Purchase Price”), all upon the terms and conditions
hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows:
1. PURCHASE AND SALE
          1.1 Purchase and Sale . Subject to the terms and conditions set forth
in this Agreement, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell, transfer and assign to the Purchaser, on the Closing Date
(as defined below), all of the Seller’s right, interest and title in the Shares
for the Purchase Price. On the Closing Date, the Purchaser shall pay the
Purchase Price to the Seller by a wire transfer of immediately available funds
into an account designated by such Seller.
          1.2 The Closing.
          (a) The closing of the purchase and sale of the Shares and the other
transactions contemplated hereby (the “Closing”) shall take place on June 4,
2008, or such date and time as shall be mutually agreed to by the parties
hereto, subject to the satisfaction or waiver of the conditions set forth in
Section 4 hereof (the “Closing Date”).
          (b) At the Closing:
               (i) the Seller shall deliver, or cause to be delivered, to the
Purchaser (A) one or more stock certificates representing the Shares, duly
registered in the name of the Purchaser and (B) all such other documents and
instruments, if any, that are mutually determined by the Seller and the
Purchaser to be necessary to effectuate the transactions contemplated by this
Agreement; and
               (ii) the Purchaser shall deliver, or cause to be delivered, to
the Seller (A) a wire transfer of immediately available funds into an account
designated by the Seller in the amount of the Purchase Price and (B) all such
other documents and

 



--------------------------------------------------------------------------------



 



instruments, if any, that are mutually determined by such Seller and the
Purchaser to be necessary to effectuate the transactions contemplated by this
Agreement.
2. PURCHASER’S REPRESENTATIONS AND WARRANTIES
          The Purchaser makes the following representations and warranties to
the Seller, each and all of which shall survive the execution and delivery of
this Agreement and the Closing hereunder:
          2.1 Authority; Binding Effect. The Purchaser has the requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly and validly
executed and delivered by the Purchaser and (assuming the due execution and
delivery thereof by the Seller) constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms.
          2.2 No Conflicts. The execution and delivery by the Purchaser of this
Agreement and the performance by the Purchaser of its obligations hereunder will
not conflict with, constitute a default under or violate (1) any of the terms,
conditions or provisions of the certificate of incorporation or by-laws of the
Purchaser, (2) any of the terms, conditions or provisions of any document,
agreement or other instrument to which the Purchaser is a party or by which it
is bound, (3) any law or regulation applicable to the Purchaser, including but
not limited to, the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or (4) any judgment, writ, injunction, decree,
order or ruling of any court or governmental authority binding on the Purchaser.
          2.3 No Consents. No consent, approval, waiver, license or
authorization or other action by or filing with any governmental authority is
required in connection with the execution and delivery by the Purchaser of this
Agreement, the consummation by the Purchaser of the transactions contemplated
hereby or the performance by the Purchaser of its obligations hereunder.
          2.4 Investment Intention; Accredited Investor. The Purchaser is an
“accredited investor” (as that term is defined in Rule 501 of Regulation D under
the Securities Act) and by reason of its business and financial experience, it
has such knowledge, sophistication and experience in business and financial
matters as to be capable of evaluating the merits and risks of the prospective
investment, is able to bear the economic risk of such investment and is able to
afford a complete loss of such investment. The Purchaser is purchasing the
Shares for its own account, for investment purposes and not with a view to the
distribution thereof other than pursuant to an offering registered pursuant to
the Securities Act or pursuant to an exemption therefrom.
          2.5 No Reliance or Solicitation. Except as are set forth in this
Agreement, the Purchaser has not received any representations or warranties from
the Seller or his representatives or agents concerning the Issuer, the Shares or
the transaction contemplated hereby. The Purchaser is not purchasing the Shares
as a result of (1) any

 



--------------------------------------------------------------------------------



 



advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(2) any seminar or meeting whose attendees, including the Purchaser, had been
invited as a result of any of the foregoing.
          2.6 No Securities Act Registration. The Purchaser understands that the
Seller may be deemed to be an “affiliate” of the Issuer (as such term is defined
in Rule 144 under the Securities Act). The Purchaser understands that the Shares
to be acquired by it have not been registered under the Securities Act and may
not be sold or otherwise transferred without registration under the Securities
Act or pursuant to an exemption from such registration requirements.
3. SELLER’S REPRESENTATIONS AND WARRANTIES
          The Seller makes the following representations and warranties to the
Purchaser, each and all of which shall survive the execution and delivery of
this Agreement and the Closing hereunder:
          3.1 Authority; Binding Effect. The Seller has the legal capacity to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly and validly executed and delivered by the Seller
and (assuming the due execution and delivery thereof by the Purchaser)
constitutes the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.
          3.2 No Conflicts. The execution and delivery by the Seller of this
Agreement and the performance by the Seller of the Seller’s obligations
hereunder will not conflict with, constitute a default under or violate (1) any
of the terms, conditions or provisions of any document, agreement or other
instrument to which the Seller is a party or by which the Seller is bound, (2)
any law or regulation applicable to the Seller, including but not limited to,
the Securities Act and the Exchange Act, or (3) any judgment, writ, injunction,
decree, order or ruling of any court or governmental authority binding on the
Seller.
          3.3 No Consents. No consent, approval, waiver, license or
authorization or other action by or filing with any governmental authority is
required in connection with the execution and delivery by the Seller of this
Agreement, the consummation by the Seller of the transactions contemplated
hereby or the performance by the Seller of the Seller’s obligations hereunder,
other than filings by the Seller under Section 13 and Section 16 of the
Securities Exchange Act of 1934, as amended. No consent, approval, waiver,
authorization or other action by the Issuer is required in connection with the
execution and delivery by the Seller of this Agreement, the consummation by the
Seller of the transactions contemplated hereby or the performance by the Seller
of the Seller’s obligations hereunder, other than such which have been obtained
by the Seller or will be obtained by the Seller on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



          3.4 Ownership and Transfer. The Seller is the beneficial owner of the
Shares and the record owner of 150,000 of the Shares; at Closing the Seller will
be the record owner of all of the Shares, free and clear of any and all liens,
charges, security interests, options, claims, equitable interests, pledges,
proxies, voting trusts or agreements, encumbrances, restrictions or adverse
interests of any kind and of any nature whatsoever (collectively, “Liens”),
except for such restrictions on transfer imposed by applicable federal or state
securities laws or the certificate of incorporation of the Issuer. Upon
transfer, assignment and delivery of the Shares and payment therefor in
accordance with the terms of this Agreement, the Purchaser will acquire good and
marketable title to such shares, free and clear of any and all Liens, except for
such restrictions on transfer imposed by applicable federal or state securities
laws or the certificate of incorporation of the Issuer.
4. CONDITIONS PRECEDENT
          4.1 The obligations of the Purchaser and the Seller under Section 1
hereof are subject to the following conditions:
          (a) All of the representations and warranties of the Purchaser and the
Seller contained in this Agreement shall be true and correct on and as of the
date hereof and on the Closing Date.
          (b) The Seller shall have received the Purchase Price and the
Purchaser shall have received certificates for the Shares, duly registered in
the name of the Purchaser.
5. MISCELLANEOUS
          5.1 Further Assurances. The Seller and the Purchaser agree to execute
and deliver such other documents or agreements and to take such other action as
may be necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
          5.2 Complete Agreement; Amendments; Waivers. This Agreement
constitutes the complete agreement between the parties with respect to the
subject matter hereof, supercedes any previous agreement or understanding
between them relating hereto and may not be modified, altered or amended except
as provided herein. This Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the party
taking such action or compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor

 



--------------------------------------------------------------------------------



 



shall any single or partial exercise of such right, power or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
          5.3 Expenses. Each party hereto shall bear its own expenses incurred
in connection with the negotiation and execution of this Agreement and each
other document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.
          5.4 Waiver Of Jury Trial. The parties hereto waive all right to trial
by jury in any action or proceeding to enforce or defend any rights under the
transaction documents.
          5.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions be consummated as originally contemplated to the fullest extent
possible.
          5.6 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, successors
and permitted assigns. Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement. No assignment of this Agreement or of any rights or obligations
hereunder may be made by the Seller or the Purchaser (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.
          5.7 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
          5.8 Submission to Jurisdiction; Consent to Service of Process. The
Purchaser and the Seller each agrees to submit to personal jurisdiction and to
waive any objection as to venue in the federal or New York State courts located
in the County of New York, State of New York. Service of process on the
Purchaser or the Seller in any action arising out of or relating to any of this
Agreement shall be effective if mailed to such party in accordance with the
provisions of Section 5.9 hereof. Nothing herein shall preclude the Purchaser or
the Seller from bringing suit or taking other legal action in any other
jurisdiction.

 



--------------------------------------------------------------------------------



 



          5.9 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally or
mailed by certified mail, return receipt required, to the parties at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
If to the Seller, to:
THE JOSEPH S. AND DIANE H. STEINBERG 1992 CHARITABLE TRUST
c/o Joseph S. Steinberg, Trustee
84 Remsen Street
Brooklyn, New York 11201
If to the Purchaser, to:
Jefferies Group, Inc
520 Madison Avenue
New York, New York 10022
Attention: General Counsel
          5.10 Survival. All of the representations, warranties, covenants and
agreements of the parties in this Agreement shall survive the Closing.
          5.11 Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
          5.12 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
when executed and delivered shall be considered one and the same agreement.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Seller and the Purchaser have executed this
Agreement as of the day and year first above written.

                  PURCHASER:    
 
                JEFFERIES GROUP, INC.    
 
           
 
  By:
Name:   /s/ Roland T. Kelly
 
Roland T. Kelly    
 
  Title:   Assistant Secretary    
 
                SELLER:    
 
                THE JOSEPH S. AND DIANE H. STEINBERG 1992 CHARITABLE TRUST    

                      By: JOSEPH S. STEINBERG. Trustee    
 
               
 
      By:        /s/ Andrea A. Bernstein
 
Andrea A. Bernstein, Attorney-in- Fact under Power of Attorney dated May 30,
2008    

 